DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.
Response to Amendment
Applicant's arguments filed 11/30/2021 have been fully considered and persuasive in light of the examiner amendment made to the claim 1.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Evans on 12/02/2021.
The application has been amended as follows: 
Claim 1 line 6 insert - - a sensor system comprising - - before “a sensor”,
Claim 1 line 8, insert “system” before “being”, and insert - -substantially- - before “decoupled”
Claims 11-20 are cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 20180063634 A1 and US 6219304 B1. 
US 20180063634 A1 discloses a water-resistant electronic device comprising a housing defining an interior chamber and having an exterior, wherein a passage extends through the housing from the exterior of the housing to the interior chamber; an acoustic-transducer module sealably coupled with the housing at an interface region corresponding to the passage so as to inhibit a flow of gas or liquid across the interface region, wherein the acoustic-transducer module has an acoustic diaphragm having a gas-permeable, hydrophobic vent region to form a water-resistant barometric vent within the acoustic diaphragm.
US 6219304 B1 discloses a device includes a case in which an acoustic transducer is mounted so as to communicate in a water tight manner with the exterior of the case via acoustic energy. The transducer is mounted in front of a membrane able to be deformed separating it in a water tight manner from an inlet cavity which is arranged in the case of the device and is in communication with the exterior. Between the membrane and the transducer an intermediate chamber is arranged allowing deformation of the membrane by the action of external static pressure and delimited on the side of the transducer by a support element fixedly mounted in the case and capable of limiting the deformation of the membrane in the event of application of the external pressure.
The references separately or in combination do not appear to teach a sensor system comprising a sensor disposed in a second port defined by the housing and isolated from the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gedeon Kidanu whose telephone number is (571)270-0591.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/GEDEON M KIDANU/            Examiner, Art Unit 2861                                                                                                                                                                                            
/DAVID Z HUANG/Primary Examiner, Art Unit 2861